DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura et al. US 9806453 (“Matsuura”).  Regarding claim 1, Matsuura discloses a connector, comprising: a first housing M;
	a second housing F connectable to the first housing; and
	a lever 40 arranged on the second housing, the lever being capable of promoting connection of the first housing and the second housing, wherein:
	the first housing includes a resiliently deformable lock arm 15, the lock arm has a lock surface 17 to be arranged to contact a front surface of a panel P with the first housing arranged in a mounting hole H of the panel, 
the second housing includes:

leg portions (see annotated figure 5 below) rising from the side of an outer wall 31 of the space portion while facing each other; and
	a bridge portion (see annotated figure 5 below)  extending between the leg portions facing each other, and
the bridge portion includes a releasing portion (labeled RP in annotated figure 5 below and at lead line 32 in figure 12) capable of releasing a state where the lock surface is in contact with the front surface of the panel. 

    PNG
    media_image1.png
    3224
    2457
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 2, the prior art does not disclose the device as claimed, including that the lock arm is shaped to project rearward toward the base portion from the coupling portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.